     WRIGHT, FINLAY & ZAK, LLP
 1
     R. Samuel Ehlers, Esq.
 2   Nevada Bar No. 9313
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rherandez@wrightlegal.net
 6   Attorneys for Defendant, Select Portfolio Servicing, Inc.
 7
                                    UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9   MIRA PEEBLES,                                          Case No.: 2:19-cv-01746-RFB-VCF
10
                      Plaintiffs,
11             vs.                                          JOINT MOTION TO EXTEND
                                                            DEADLINE TO RESPOND TO
12   SELECT PORTFOLIO SERVICING, INC.;                      PLAINTIFF’S COMPLAINT
13   AMERICAN HONDA FINANCE CORP.;
     EQUIFAX INFORMATION SERVICES LLC;                      (SECOND REQUEST)
14   AND TRANSUNION LLC,
15                    Defendants.
16
17             Plaintiff, Mira Peebles (“Plaintiff”), and Defendant, Select Portfolio Servicing, Inc.

18   (“SPS”) (collectively the “Parties”), by and through their counsel of record, hereby stipulate and

19   agree as follows:

20             On October 1, 2019, Plaintiff filed her Complaint [ECF No. 1]. SPS was served with

21   Plaintiff’s Complaint on October 9, 2019. As such, SPS’ deadline to respond to the Complaint

22   was originally October 30, 2019, but the Parties agreed to extend the deadline to November 13,

23   2019 [ECF No. 10]. The Parties have discussed extending the deadline for SPS to respond to

24   Plaintiff’s Complaint by another two weeks while the Parties discuss resolution of Plaintiff’s

25   claims.

26             WHEREAS, the Parties hereby stipulate and agree to extend the deadline for SPS to file

27   its responsive pleading to Plaintiff’s Complaint to November 27, 2019.

28             This is the second stipulation for extension of time for SPS to file its responsive pleading.




                                                    Page 1 of 2
 1   The extension is requested in good faith and is not for purposes of delay or prejudice to any other
 2   party.
 3            As part of this stipulation, SPS agrees to participate in any Rule 26(f) conference that
 4   occurs during the pendency of this extension.
 5            DATED this 13th day of November, 2019.
 6
      WRIGHT, FINLAY & ZAK, LLP                            KNEPPER & CLARK LLC
 7
 8    /s/ Ramir M. Hernandez, Esq.                         /s/ Shaina R. Plaksin, Esq.
      R. Samuel Ehlers, Esq.                               Matthew I. Knepper, Esq.
 9    Nevada Bar No. 9313                                  Nevada Bar No. 12796
      Ramir M. Hernandez, Esq.                             Miles N. Clark, Esq.
10    Nevada Bar No. 13146                                 Nevada Bar No. 13848
      7785 W. Sahara Ave., Suite 200                       Shaina R. Plaksin, Esq.
11    Las Vegas, NV 89117                                  Nevada Bar No. 13935
      Attorneys for Defendant, Select Portfolio            10040 W. Cheyenne Ave., Suite 170-109
12    Servicing, Inc.                                      Las Vegas, NV 89129
13                                                         Attorneys for Plaintiff, Mira Peebles

14
15
16                                                         IT IS SO ORDERED:

17
                                                           ___________________________________
18                                                         UNITED STATES MAGISTRATE JUDGE
19                                                                   11-14-2019
                                                           DATED: _________________________
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 2
